                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

VINCENT C. McGEE,                         :

      Petitioner                          :   CIVIL ACTION NO. 3:18-0904

      v.                                  :         (JUDGE MANNION)

MARK CAPOZZA,                             :
Superintendent
                                          :
      Respondent

                                MEMORANDUM

      Petitioner, Vincent McGee, an inmate confined in the Fayette State

Correctional Institution, LaBelle, Pennsylvania, filed the instant petition for writ

of habeas corpus pursuant to 28 U.S.C. §2254. He attacks a 2002 conviction

imposed by the Court of Common Pleas for Centre County, Pennsylvania.

(Doc. 1). Following careful consideration of the parties’ submissions, and for

the reasons discussed below, the Court will dismiss the petition as untimely.

See 28 U.S.C. §2244(d).



I.    Background

      A portion of the factual and procedural background of this case has

been extracted from the Pennsylvania Superior Court’s March 31, 2004

Memorandum Opinion affirming McGee’s conviction and sentence. (See
(Doc. 15 at 6).

      The testimony at trial established that on November 8, 2001, Amy
      McGee was working as a employee at Verizon Wireless when she
      called home to speak to her two-year-old son. Amy realized that
      Appellant, who had a history of alcohol abuse and was home with
      his and Amy’s two children, was intoxicated. Amy went home and
      made arrangements for her parents to baby-sit the children.
      When Amy returned to work that afternoon, she told one of her
      co-workers that it was over between her and Appellant, and that
      she wasn’t going back to him. Appellant called the store several
      times that day to speak with Amy, and eventually appeared at the
      store in person and followed Amy around. Subsequently,
      Appellant left the store with the truck that Amy had driven to work.
      At the end of the day, Amy’s parents picked her up and Amy, her
      parents, and the children went to a restaurant for dinner.
      Appellant arrived at the restaurant, at which time Amy told him he
      had until the next day to move out of the house. Appellant stated
      that he was not going to leave without his sons; he then went
      home.

      After dinner, Amy’s parents drove her to her house so that she
      could pick up some clothing for the children. Amy went into the
      house, and approximately ten minutes later, Appellant came to
      the door and told Amy’s parents to come inside because he had
      just shot Amy. When the police arrived at the residence, they saw
      Appellant in the living room leaning over Amy, who had a single
      gunshot wound to the head. Appellant told the officers that he had
      been seated in a recliner chair, with Amy standing nearby, when
      the gun the Appellant had tucked into his waistband became
      uncomfortable. Appellant claimed that he decided to move the
      gun from his left side to his right, and that as he did so, the gun
      accidentally discharged and the bullet struck his wife. The
      forensic evidence indicated, however, that the bullet traveled from
      the top of Amy’s skull downward.

      That same day, Appellant was arrested and charged with first-
      degree murder, third-degree murder, voluntary manslaughter and

                                       2
involuntary manslaughter. Prior to trial, Appellant filed an omnibus
pretrial motion wherein he requested, inter alia, an amendment of
the bill of information and suppression of his post-arrest
statements to police. The motion was denied, in relevant part, by
the trial court on May 20, 2002. At trial, the Commonwealth
proceeded on the murder charges alone, and on September 19,
2002, Appellant was convicted of first-degree murder. He was
immediately sentenced to life imprisonment. On September 27,
2002, Appellant filed timely post-sentence motions, which were
denied by the trial court on February 10, 2003. This timely appeal
followed.

On appeal, Appellant presents the following issues for our review:

1. Did the Trial Court commit reversible error in denying
appellant’s Motion in Limine, in allowing numerous co-workers of
Amy McGee to testify to hearsay statements made by her to
them, and in denying appellant’s Motion for Mistrial raised during
the testimony of co-worker Timothy Guffey when he testified that
Amy McGee had told him that appellant had punched her in the
nose several months prior to her shooting death?

2. Did the Trial Court commit reversible error in denying
appellant’s Omnibus Pre-Trial Motions in the nature of Motions to
Suppress Statements?

3. Did the Trial Court commit reversible error in denying
appellant’s Motion in Limine and Supplemental Motion in Limine
and allowing Trooper Brian Hoover to testify as to the Bedford
County incident on October 17, 1999, resulting in appellant being
charged with Recklessly Endangering Another Person, that did
not result in a conviction?

4. Did the Trial Court commit reversible error in denying
appellant’s Motion to Amend Bill of Information to include a count
of Voluntary Manslaughter, an offense on which appellant was
initially charged and bound over to stand Trial, and in refusing to
charge the Jury on Voluntary Manslaughter and to include it on

                                 3
      the Verdict Slip?

      5. Did the Trial Court commit reversible error in refusing to
      recharge the Jury on the defense of Voluntary Intoxication when
      it re-instructed the Jury on the elements of First Degree Murder
      and Third Degree Murder?

 (See Doc. 15 at 6, Memorandum Opinion). By Memorandum Opinion dated

March 31, 2004, the Pennsylvania Superior Court affirmed Petitioner’s first-

degree murder conviction. Id. By Order dated July 21, 2004, the Pennsylvania

State Supreme Court denied McGee’s petition for allowance of appeal. (Doc.

15 at 22, Order).

      On July 18, 2005, Petitioner, acting pro se, filed a petition under

Pennsylvania’s Post Conviction Relief Act, 42 Pa. C.S.A. §§ 9541, et seq.

(“PCRA”). (Doc. 15 at 41, PCRA petition). He raised eighteen (18) claims of

ineffective assistance of counsel and one (1) claim of prosecutorial

misconduct. Id. McGee’s PCRA petition was amended on December 7, 2007.

 (Doc. 15 at 39, Amended PCRA petition). On January 30, 2007, counsel was

appointed to represent McGee in his PCRA proceedings. Commonwealth v.

McGee, Docket No. CP-14-CR-0001842-2001.

      A PCRA hearing was held on March 12, 2009, with Petitioner present.

Id.

      On May 28, 2009, the Commonwealth filed a motion to reopen the

                                     4
record. Id.

      By Orders dated August 5, 2009, and November 4, 2009, the PCRA

court scheduled video conferences on McGee’s PCRA petition. Id.

      On July 8, 2010 Petitioner filed a pro se Petition for Redress of

Grievance with the trial court. Id On August 11, 2010, Petitioner filed a Notice

of Fault, and on August 20, 2011, Petitioner filed a Notice of Default and Res

Judicata. Id. By Order dated August 23, 2010, the trial court dismissed, with

prejudice, the Petition for Redress of Grievance as being unintelligible and

dismissed Petitioner’s two notices of Default. Id.

      On September 23, 2010, Petitioner filed another pro se Petition for

Redress of Grievance, Id., which was denied without a hearing by Order

dated October 6, 2010. Id. On October 22, 2010, Petitioner filed an appeal

from the Court’s October 6, 2010 Order, to the Pennsylvania Superior Court.

Id. By Order dated July 20, 2011, the Superior Court quashed McGee’s

appeal. Id.

      On July 20, 2011, McGee filed a motion for new counsel. Id. On

November 22, 2011, McGee’s PCRA counsel filed a motion to withdraw as

counsel. Id. By Order dated November 30, 2011, the PCRA Court scheduled

a hearing. Id. On December 15, 2011, the PCRA court granted counsel’s


                                       5
motion to withdraw. Id.

      On December 19, 2011, the Commonwealth filed a brief in opposition

to Petitioner’s Amended PCRA petition, and on December 29, 2011,

Petitioner’s PCRA petition was denied. (Doc. 15 at 63, Opinion and Order).

      On September 2, 2011, McGee filed a state petition for writ of habeas

corpus in the Court of Common Pleas for Centre County. (Doc. 15 at 56).

      On December 12, 2011, Petitioner filed a federal writ of habeas corpus

in the Middle District. McGee v. Coleman, Civil No. 3:11-cv-2296 (M.D. Pa.,

Nealon J.). On January 15, 2012, Petitioner returned this Court’s Notice of

Election, indicating that he wished to withdraw his petition so that he may file

one, all-inclusive petition within the one-year limit for filing such a petition. Id.

Specifically, Petitioner stated that he “had requested transcripts from the

lower court hearing conducted on 12-15-11, or in the alternative a District

Court ruling striking that hearing from the record due to a lack of jurisdiction”

and that he was “waiting to receive a response.” Id. By Memorandum and

Order dated January 27, 2012, Petitioner’s habeas corpus action was deemed

withdrawn without prejudice. Id.

      On January 24, 2011, McGee filed an application for leave to file original

process in the Pennsylvania Supreme Court. (Doc. 15 at 25). By Order dated


                                         6
May 30, 2012, the Pennsylvania Supreme Court granted Petitioner’s

Application for leave to file original process and denied the petition for writ of

habeas corpus. (Doc. 15 at 73, Order). On August 7, 2012, the Pennsylvania

Supreme Court denied Petitioner’s application for reconsideration. (Doc. 15

at 61, Order).

      On August 13, 2012, McGee filed a second federal habeas corpus

action in this Court. McGee v. Coleman, Civil No. 3:12-cv-1581 (M.D. Pa.,

Nealon J.). He raised the following grounds for relief:

      1.    Inordinate delay of 6 years 11 months to answer the
            still pending PCRA petition.

      2.    Actual Innocence in that “the ‘direct evidence’ from
            the crime scene investigation proves how impossible
            it would have been for the Petitioner to have had any
            involvement in the crime itself.”

      3.    Trial court failed to address Petitioner’s habeas
            corpus petition or any issues contained therein.

      4.    Petition for Redress of Grievance, challenging court’s
            jurisdiction, denied.

      5.    Petition for Redress of Grievance for the
            Commonwealth “to produce and provide specific
            evidence showing proof of claim/proof of authority
            concerning case number CP-14-CR-1842-2001"
            denied.

      6.    Ineffective assistance of pre-trial, trial, post trial, direct
            appeals counsel, and PCRA counsel.

                                          7
Id. By Memorandum and Order dated July 14, 2015, the Court denied the

petition for writ of habeas corpus, finding, inter alia, no inordinate delay, as

Petitioner’s PCRA petition was denied on December 29, 2011 and no appeal

was taken. Id. As such, the Court found that Petitioner had failed to exhaust

state court remedies with respect to the claims raised in his petition. Id.

      On March 11, 2016, Petitioner filed a third federal petition for writ of

habeas corpus. See McGee v. Wetzel, Civil No. 3:16-cv-0439 (M.D. Pa.

Nealon, J.). On June 27, 2016, Petitioner returned this Court’s Notice of

Election, indicating that he chooses to withdraw the petition so that he may

file one, all-inclusive petition under 28 U.S.C. §2254 within the one-year limit

for filing such a petition.

      On April 18, 2018, Petitioner filed the above captioned petition for writ

of habeas corpus in the United States Court for the Western District of

Pennsylvania. (Doc. 1, petition). By Memorandum and Order dated April 25,

2018, the Western District transferred the action to the Middle District, where

it was received and filed on April 27, 2018. (Doc. 3). Upon consideration of

Petitioner’s failure to return this Court’s Notice of Election, the Court issued

a show cause order, requiring Respondent to file a response to the petition,

as filed. (Doc. 9, Order).


                                       8
      On February 4, 2019, Respondent filed a motion to dismiss the petition

for writ of habeas corpus as untimely. (Doc. 15). A brief in opposition having

been filed on March 1, 2019, (Doc. 19), the petition is ripe for disposition.

II.   Discussion

      A state prisoner requesting habeas corpus relief pursuant to 28 U.S.C.

§2254 must adhere to a statute of limitations that provides, in relevant part,

as follows:

              (d)(1) A one-year period of limitations shall apply to
              an application for a writ of habeas corpus by a person
              in custody pursuant to the judgment of a State court.
              The limitation period shall run from the latest of - (A)
              the date on which the judgment became final by the
              conclusion of direct review or the expiration for
              seeking such review . . .

              (d)(2) The time during which a properly filed
              application for State post conviction or other collateral
              review with respect to the pertinent judgment or claim
              is pending shall not be counted toward any period of
              limitation under this subsection.

28 U.S.C. §2244(d)(1)-(2)(emphasis added); see generally, Jones v. Morton,

195 F.3d. 153, 157 (3d Cir. 1999). Thus, under the plain terms of

§2244(d)(1)(A), the period of time for filing a habeas corpus petition begins

to run when direct review processes are concluded. See Harris v. Hutchinson,

209 F.3d 325, 327 (4th Cir. 2000). (“[T]he AEDPA provides that upon


                                         9
conclusion of direct review of a judgment of conviction, the one year period

within which to file a federal habeas corpus petition commences, but the

running of the period is suspended for the period when state post-conviction

proceedings are pending in any state court.”); Fields v. Johnson, 159 F.3d

914, 916 (5th Cir. 1998)(per curiam); Hoggro v. Boone, 150 F.3d 1223, 1226

(10th Cir. 1998). It is not the conclusion of state post-conviction collateral

review processes that starts the running of the limitations period. See Bunnell

v. Yukins, No. 00-CV-73313, 2001 WL 278259, *2 (E.D. Mich. Feb 14,

2001)(“Contrary to Petitioner’s assertion, the limitations period did not begin

to run anew after the completion of his post-conviction proceedings.”).

      As indicated above, section 2244(d)(2) operates to exclude only the

time within which a “properly filed application” for post conviction relief is

pending in state court. Thus, when a petition or appeal has concluded and is

no longer pending, the one (1) year statute of limitations starts to run and the

time is counted. A “properly filed application” for post conviction relief under

§2244(d)(2) is one submitted according to the state’s procedural

requirements, such as rules governing time and place of filing. Lovasz v.

Vaughn, 134 F.3d 146, 148 (3d Cir. 1998). The Third Circuit Court of Appeals

has defined “pending” as the time during which a petitioner may seek


                                      10
discretionary state court review, whether or not such review is sought. Swartz

v. Meyers, 204 F.3d 417 (3d Cir. 2000). “Pending,” however, does not include

the period during which a state prisoner may file a petition for writ of certiorari

in the United States Supreme Court from the denial of his state post-

conviction petition. Stokes v. District Attorney of the County of Philadelphia,

No. 99-1493, 2001 WL 387516, at *2 (3d Cir., April 17, 2001). Likewise, the

statute of limitations is not tolled under §2244(d)(2) for the time during which

a habeas petition is pending in federal court. Jones, 195 F.3d at 158.

      The AEDPA statute of limitations also may be subject to equitable

tolling. The Third Circuit has held that the federal habeas statute of limitations

is subject to equitable tolling only in extraordinary circumstances. See Merritt

v. Blaine, 326 F.3d 157, 161 (3d Cir. 2003). In Merritt, the Court of Appeals

set forth two general requirements for equitable tolling: “(1) that the petitioner

has in some extraordinary way been prevented from asserting his or her

rights; and (2) that the petitioner has shown that he or she exercised

reasonable diligence in investigating and bringing the claim.” Id. (internal

citations and quotations omitted).

      A.    Statutory Tolling

      The Pennsylvania Supreme Court denied allocatur on Petitioner’s direct


                                        11
appeal on July 21, 2004. Thus, his conviction became final on October 19,

2004, after 90-days had passed in which he could have petitioned the United

States Supreme Court for a writ of certiorari. See Almazan v. Commonwealth

of PA, 80 F.Supp.3d 602, 605 (E.D.Pa. 2015) (citing Kapral v. United States,

166 F.3d 565 (3d Cir. 1999)). The clock for filing a federal habeas petition

began running on October 19, 2004, and petitioner then had one year, or until

October 19, 2005, to file a timely habeas corpus petition. Burns v. Morton,

134 F.3d 109, 111 (3d Cir. 1998).

      Pursuant to 28 U.S.C. §2244(d)(2), when McGee filed his PCRA petition

on July 18, 2005, the AEDPA’s filing period was statutorily tolled with

approximately 93 days of the one (1) year filing period remaining. See Harris,

209 F.3d at 328. Petitioner’s PCRA petition was pending until December 29,

2011, when the PCRA Court denied the petition. Because Petitioner did not

file an appeal with the Pennsylvania Superior Court, his conviction became

final on January 28, 2012, or thirty (30) days after the time for filing an appeal

to the Pennsylvania Superior Court expired. See 28 U.S.C. §2244(d)(1)(A);

Pa. R. App. P. 903. Accordingly, the remaining 93 days of the one-year limit

for Petitioner to timely file a federal petition for writ of habeas corpus began




                                       12
on January 28, 20121 and expired on April 30, 2012. The instant petition was

not filed until April 18, 2018, almost six years after the limitations period

expired. Thus, the petition for habeas corpus relief is barred by the statute of

limitations, and should be dismissed as untimely, unless the statute of

limitations is subject to statutory or equitable tolling.

      B.     Equitable Tolling

      Equitable tolling of the limitations period is to be used sparingly and only

in “extraordinary” and “rare” circumstances. See Satterfield v. Johnson, 434

F.3d 185, 195 (3d Cir. 2006); LaCava v. Kyler, 398 F.3d 271, 274-75 (3d Cir.

2005). It is only in situations “when the principle of equity would make the rigid

application of a limitation period unfair” that the doctrine of equitable tolling is

to be applied. See Merritt v. Blaine, 326 F.3d 157, 168 (3d Cir. 2003).

Generally, a litigant seeking equitable tolling must establish the following two

elements: (1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way. Pace v. Diguglielmo, 544 U.S.

408, 418 (2005).


      1
       The Respondent uses August 7, 2012 as the date to trigger the one year
period within which to filed a federal habeas corpus petition. (Doc. 16 at 6).
However, even if this Court were to grant Petitioner until, August 7, 2013,
within which to file a habeas petition, the instant petition still remains untimely
by almost five years.

                                        13
      With respect to the diligent pursuit of rights, a petitioner must

demonstrate that he or she exercised reasonable diligence in investigating

and bringing the claims. See Robinson v. Johnson, 313 F.3d 128, 142 (3d Cir.

2002). Mere excusable neglect is not sufficient. See LaCava, 398 F.3d at 276.

Moreover, “the party seeking equitable tolling must have acted with

reasonable diligence throughout the period he seeks to toll.” Warren v.

Garvin, 219 F.3d 111, 113 (2d Cir. 2000) (quoting Smith v. McGinnis, 208

F.3d 13, 17 (2d Cir. 2000)).

      Extraordinary circumstances have been found where (1) the respondent

has actively misled the petitioner, (2) the petitioner has in some extraordinary

way been prevented from asserting his rights, (3) the petitioner has timely

asserted his rights mistakenly in the wrong forum, see Jones, 195 F.3d at

159, or (4) the court has misled a party regarding the steps that the party

needs to take to preserve a claim. See Brinson v. Vaughn, 398 F.3d 225, 230

(3d Cir. 2005).

      The Supreme Court has recognized that an attorney’s egregious error

or neglect may constitute an extraordinary circumstance for equitable tolling

purposes. See Holland v. Florida, 560 U.S. 631, 635-54, 130 S.Ct. 2549, 177

L.Ed.2d 130 (2010). An “egregious error” includes instances where an


                                      14
attorney fails to file an appeal after an explicit request from the petitioner,

“affirmatively deceives the petitioner about filing a direct appeal,” or

“persistently neglects the petitioner’s case.” Schlueter v. Varner, 384 F.3d 69,

7677 (3d Cir. 2004). Applying this exacting standard, the Third Circuit has

repeatedly found that in non-capital cases, attorney error does not constitute

the “extraordinary circumstances” necessary for equitable tolling. See, e.g.,

Schlueter, 384 F.3d at 76 (holding that “[g]enerally ... attorney error is not a

sufficient basis for equitable tolling of the AEDPA’s one-year period of

limitation.”); Johnson v. Hendricks, 314 F.3d 159, 163 (3d Cir. 2002) (holding

that a petitioner’s receipt of erroneous advice from counsel regarding the

deadline for filing a federal habeas corpus petition did not warrant equitable

tolling); Fahy v. Horn, 240 F.3d 239, 244 (3d Cir. 2001) (finding that “[i]n

non-capital cases, attorney error, miscalculation, inadequate research, or

other mistakes have not been found to rise to the ‘extraordinary’

circumstances required for equitable tolling.”). Generally, an attorney’s

delinquency is chargeable to a client and is not a basis for equitable tolling.

See Seitzinger v. Reading Hosp. and Med. Ctr., 165 F.3d 236, 237 (3d Cir.

1999) (considering the timeliness of a complaint in a Title VII case).

      McGee contends that he is entitled to equitable tolling of the statute of


                                      15
limitations due to the ineffective assistance of his court-appointed PCRA

counsel. (Doc. 19). Specifically, McGee claims that his PCRA counsel failed

to notify inform him when the PCRA court issued a Notice of Intent to dismiss

his PCRA petition, and then failed to notify him when his PCRA petition had

been dismissed on December 29, 2011. (Doc. 19 at 6). McGee further asserts

that he exercised due diligence under the circumstances in pursuing his

claims.

      While the Supreme Court has recognized that an attorney’s egregious

error or neglect may constitute an extraordinary circumstance for equitable

tolling purposes, see Holland, 560 U.S. at 635-54, this would be dependent

on counsel’s active representation of the Petitioner at the time of the alleged

extraordinary circumstance. The record before this Court reflects that PCRA

counsel’s motion to withdraw was granted on December 15, 2011. Thus,

Petitioner was proceeding pro se2 on December 29, 2011, when the PCRA

court issued its opinion dismissing Petitioner’s PCRA petition. Additionally, the

record reflects that on January 5, 2011 an Order releasing PCRA counsel was

mailed to McGee in response to Petitioner’s January 3, 2012 correspondence.


      2
      The record reflects that McGee did not request appointment of counsel
again until August 19, 2016. See Commonwealth v. McGee, Docket No. CP-
14-CR-0001842-2001.

                                       16
See Commonwealth v. McGee, Docket No. CP-14-CR-0001842-2001.

Consequently, the Court finds that Petitioner was not represented by counsel

at the time his PCRA petition was denied and as such, Petitioner is not

entitled to equitable tolling based on counsel’s ineffectiveness. Moreover, it

appears that Petitioner was on notice that counsel was dismissed from

representation long before the federal statute of limitations expired on April

30, 2012.

      Finally, McGee has failed to show that he was reasonably pursuing his

rights diligently in attempting to file an appeal after the extraordinary

circumstances began. Petitioner claims that he was first put on notice of the

PCRA Court’s December 29, 2011 dismissal of his PCRA petition on July 14,

2015.3 (Doc. 19 at 8). Yet, he never filed a petition for allowance of appeal



      3
        Petitioner claims that he first learned of the PCRA court’s December
29, 2011 dismissal of his PCRA petition on July 14, 2015, at the conclusion
of McGee v. Coleman, Civil No. 3:12-cv-1581. The Court questions this date
as the December 12, 2012 response filed in that action by respondents not
only stated that McGee’s PCRA petition had been denied on December 29,
2011, but a copy of the PCRA court opinion was attached as an exhibit to the
response. Thus, the Court finds that Petitioner was on notice of the denial of
his PCRA petition as early as December 2, 2012. This conclusion is
supported by Petitioner’s December 18, 2012 motion to expand the record,
filed in McGee, Civil No. 3:12-cv-1581, in which Petitioner requests a copy of
the “transcript of an alleged hearing that was conducted on 12/29/11 to
allegedly deny Petitioner’s PCRA.” Id.

                                     17
from the PCRA dismissal, nunc pro tunc, with the Pennsylvania Superior

Court. Aside from Petitioner’s February 1, 2012 motion for leave to file original

process in the Pennsylvania Supreme Court, Petitioner’s first attempt to

address his PCRA petition was on August 19, 2016, when he filed a motion

for appointment of counsel and PCRA motion nunc pro tunc, over one year

after he claims he became aware of the denial of his PCRA petition.

Furthermore, McGee did not file the instant habeas petition with this Court

until April 27, 2018. As such, the Court finds that McGee has not alleged

facts that demonstrate reasonable diligence in bringing his claims in a habeas

petition. Thus, since McGee “has not shown enough to satisfy the reasonable

diligence prong of the equitable tolling test, his claims are not subject to

equitable tolling.” Almazan v. Commonwealth of Pa., 80 F.Supp.3d 602, 609

(E.D. Pa. 2015); see also Sistrunk v. Rozum, 674 F.3d 181, 190 (3d Cir.

2012). Accordingly, the petition is time-barred and will be dismissed.



III.   Certificate of Appealability.

       When a district court denies a habeas petition on procedural grounds

without reaching the underlying constitutional claims, a certificate of

appealability should issue only if (1) the petition states a valid claim for the


                                       18
denial of a constitutional right, and (2) reasonable jurists would find it

debatable whether the district court was correct in its procedural ruling. Slack

v. McDaniel, 529 U.S. 473, 484 (2000). In this case, reasonable jurists could

not disagree that the instant petition is time-barred. It is statutorily barred, and

neither statutory nor equitable tolling apply to the petition.



IV.          Conclusion

             In light of the foregoing, the petition for writ of habeas corpus will be

DISMISSED, and the case will be CLOSED. An appropriate order will follow.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge


Dated: August 14, 2019
18-0904-01




                                             19
